Name: Commission Regulation (EC) NoÃ 1807/2004 of 18 October 2004 fixing the estimated production of olive oil and the unit amount of the production aid that may be paid in advance for the 2003/2004 marketing year
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  agricultural structures and production
 Date Published: nan

 19.10.2004 EN Official Journal of the European Union L 318/13 COMMISSION REGULATION (EC) No 1807/2004 of 18 October 2004 fixing the estimated production of olive oil and the unit amount of the production aid that may be paid in advance for the 2003/2004 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations (2), and in particular Article 17a(1) thereof, Whereas: (1) Under Article 5 of Regulation No 136/66/EEC the unit production aid must be adjusted in each Member State where actual production exceeds the guaranteed national quantity referred to in paragraph 3 of that Article. In assessing the extent of the overrun, account should be taken, in the case of Greece, Spain, France, Italy and Portugal, of the estimates for the production of table olives expressed as olive-oil equivalent using the relevant coefficients referred to, for Greece, in Commission Decision 2001/649/EC (3), for Spain, in Commission Decision 2001/650/EC (4), for France, in Commission Decision 2001/648/EC (5), for Italy, in Commission Decision 2001/658/EC (6) and, for Portugal, in Commission Decision 2001/670/EC (7). (2) Article 17a(1) of Regulation (EEC) No 2261/84 provides that in order to determine the unit amount of the production aid for olive oil that can be paid in advance, the estimated production for the marketing year concerned should be determined. That amount must be fixed at a level that avoids any risk of unwarranted payment to olive growers. The amount also applies to table olives, expressed as olive-oil equivalent. (3) In order to establish the estimated production, Member States must forward to the Commission data for the olive oil and, where appropriate, table olive production estimates for each marketing year. The Commission may use other sources of information. On the basis of that data, the estimated production of olive oil and table olives, expressed as olive-oil equivalent, should be fixed for each Member State. (4) In determining the amount of the advance, account must be taken of the amounts withheld for measures to improve the quality of olive oil and table olive production provided for in Article 5(9) of Regulation No 136/66/EEC and Article 4a(1) of Council Regulation (EC) No 1638/98 (8). (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 1. For the 2003/2004 marketing year, the estimated production of olive oil, including that referred to in paragraph 2, is:  343 356 tonnes for Greece,  1 591 330 tonnes for Spain,  3 335 tonnes for France,  741 956 tonnes for Italy,  34 473 tonnes for Portugal. 2. For the 2003/2004 marketing year, the estimated production of table olives, expressed as olive-oil equivalent, is:  13 000 tonnes for Greece, using a coefficient of equivalence of 13 %,  65 994 tonnes for Spain, using a coefficient of equivalence of 11,5 %,  167 tonnes for France, using a coefficient of equivalence of 13 %,  1 829 tonnes for Italy, using a coefficient of equivalence of 13 %,  787 tonnes for Portugal, using a coefficient of equivalence of 11,5 %. 3. For the 2003/2004 marketing year, the unit amount of the production aid that may be advanced shall be:  EUR 117,36 per 100 kilograms for Greece,  EUR 56,62 per 100 kilograms for Spain,  EUR 117,21 per 100 kilograms for France,  EUR 86,26 per 100 kilograms for Italy,  EUR 117,36 per 100 kilograms for Portugal. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 865/2004 (OJ L 161, 30.4.2004, p. 97). (2) OJ L 208, 3.8.1984, p. 3. Regulation as last amended by Regulation (EC) No 1639/1998 (OJ L 210, 28.7.1998, p. 38). (3) OJ L 229, 25.8.2001, p. 16. Decision as last amended by Decision 2004/607/EC (OJ L 274, 24.8.2004, p. 13). (4) OJ L 229, 25.8.2001, p. 20. Decision as last amended by Decision 2004/607/EC. (5) OJ L 229, 25.8.2001, p. 12. Decision as last amended by Decision 2004/607/EC. (6) OJ L 231, 29.8.2001, p. 16. Decision as last amended by Decision 2004/607/EC. (7) OJ L 235, 4.9.2001, p. 16. Decision as last amended by Decision 2004/607/EC. (8) OJ L 210, 28.7.1998, p. 32. Regulation as last amended by Regulation (EC) No 865/2004.